Exhibit 10.1

 



 

Trust Loan Agreement



 

 

 

 

 

Fenghui No. 1 Single Trust Fund

 

 

 

 

 

Trust Loan Agreement

 

NO: 【NT 16-020-013-002】

  



 

 

 

 

 

 

 

 

 

 

 

 

 

The National Trust Ltd.

 

【】Month【 2016 】Year
Trust Loan Agreement

 

 

 

 

 

 

 

 

Trust Loan Agreement





 

Trust Loan Agreement

 

Lender (Party A): The National Trust Ltd.

 

Address: No.1 building, No.18 courtyard on Binhe Road, Western Anwai, Dongcheng
District, Beijing

 

Zip code: 100011

 

Legal representative: Xiaoyang Yang

 

Fax: 010-84268000

 

Tel: 010-84268088

  

 

Borrower (Party B): Wuhan Kingold Jewelry Co., Ltd.

 

Address: Te No. 15, Huangpu Science and Technology Park, Jiang an District,
Wuhan City

 

Zip code: 430023

 

Legal representative: Zhihong Jia

 

Fax: 027-65694977

 

Tel: 027-65694977

  

 

In view of:

 

I. Party A, in accordance with the written agreement of the Fenghui No.1 Single
Fund Trust (hereinafter referred to as “this Trust”or“this Trust Plan”) and the
trustor’s intention, will deliver the RMB trusted funds (hereinafter referred to
as“Trust Loan”or“Loan”) to Party B in the name of Lender.

 

II. The terms in the provisions of this agreement not defined specifically will
follow the definitions and connotations in the Trust Agreement (No. NT Trust.
16-020-013-001) and the Trust Loan Agreement.

 

III. According to the relevant laws and regulations, two Parties implement this
Amendment to the Trust Loan Agreement to abide to and enforce the provisions.

  

Article 1 The contents of the Loan

 

1.1 Amount of Loan

 

The contract under the Loan amount is not more than RMB [500,000,000.00],
Capital: RMB [Five hundred million] yuan as a whole. Agreed by the two parties,
the source of the Loan under this Agreement is the Trust Fund under the Trust
managed by the Lender..

 

1.2 Terms of Loan

 

(1) The term of the Loan under this Agreement is the following j:

 

j The term of the Loan is [12] months, from date, month, year to date, month,
year. The Loan period starts from the date of payment. Unless in accordance with
this Agreement, Party B shall not make the repayment in advance;

 



 -1-

Trust Loan Agreement

 

k The Loan period is [] months, the surrender period of Loans to the date of
payment of the first phase of the Loan which is reach to [] month is the
corresponding days; the first phase of the Loan payment is the corresponding
date for each period of the maturity date of the Loan;

 

l Loan period for the surrender of the Loan period is corresponding with the
date of final issue of the Loan which is full [] months, and the last issue of
the Loan is full [] months with the corresponding date for the Loan maturity
date;

 

mThe funds to be delivered by installments in each load term of [ ] months, the
corresponding day after [ ] months upon the date the release begins should be
the expiration date for each installment;

 

(2) In general the principle of the Loan shall not be extended under this
Agreement. If the Lender and the Borrower through consultation agree to extend
the Loan and agree on the extension terms, they should sign an amendment. The
extension is up to one year.

 

(3) When the Loan is issued, Party B shall fill in Loan IOU, the specific amount
of the Loan, issuance date and the date of repayment should be subject to the
content of the Loan IOU.

 

1.3 Interest rate of Loan

 

The calculation of interest under this Agreement shall be subject to the
provisions of Article 3 of this Agreement.

 

1.4 Purpose of Loan

 

1.4.1 The purpose of the Loan under this Agreement is the following (2):

 

(1) all Trust Loans under this Agreement are used in the construction of the
project [ ];

 

(2) to provide working capital Loan to Party B.

 

1.4.2 Without the written consent of the Lender, the Borrower shall not
arbitrarily change the use of the Loan, including but not limited to, Party B
shall be use the Loan fund under this Agreement for fixed assets, equity
investment and industries restricted by national policies, and shall not use it
for the investments in shares, futures investment, financial derivatives, and
shall not use it for the production and operation prohibited by the nation.

 

Article 2 Release of Loan

 

2.1 Unless Party A agrees to give up all or part of the conditions under this
Article in written form, when and only when the following terms continue to meet
and the trustor issued Loan Notice, Party A is obligated to issue Loan to Party
B:

 

2.1.1 Party B has obtained the internal authority’s valid agreement of this Loan
in accordance with relevant laws and corporate regulations;

 

2.1.2 The Agreement has been signed and entered into force without any violation
of the Agreement by Party B;

 

2.1.3 This Trust takes effect;

 

2.1.4 Party B has provided the irrevocable Loan IOU to Party A;

 

2.1.5 Party B has submitted all documents required by Party A as follows:

 

(1) The sealed business license (copy) of corporation;

 

(2) The sealed valid corporate bylaws (copy);

 



 -2-

Trust Loan Agreement

 

(3) The sealed legal representative’s ID card (copy);

 

(4) The sealed annual financial audit reports of previous year and financial
statements of the last three months (copy);

 

(5) The internal authority’s valid agreement or documents in approval of this
Loan;

 

(6) Other required materials;

 

2.1.6 The Borrower [Wuhan Kingold Jewelry Co., Ltd.] has issued the legal and
effective resolutions of its internal authority about pledging and guaranteeing
this Trust Loan, and the Pledge Agreement of NT Trust 16-020-013-003 and
Mortgage Agreement of NT Trust. 16-020-013-004 has taken effect and guaranty
procedures have been finished;

 

2.1.7 The Guarantors, Wuhan Vogue-Show Jewelry Co., Inc. and Jia Zhihong (ID No:
420102196111133118) have taken the joint responsibilities for guarantee for this
Trust Loan, and the Agreements of Guaranty of NT Trust. 16-020-013-005 and NT
Trust. 16-020-013-006 signed with Party A have taken effect.

 

2.1.8 The trustor obtains the proper insurance policy;

 

2.1.9 The Borrower deposits the pledge into the designated safe box in the keep
of trustor and the insurance company;

 

2.1.10 Party B’s commitments in Article 11 are real and valid;

 

2.1.11 Party B has opened an account for the Trust Loan as stipulated in Article
2.5;

 

2.1.12 Party B agrees to purchase the required trust insurance fund and the
subscription of The Entrusted Purchase Agreement of Trust Insurance Fund with
Party A takes into force;

 

2.1.13 No any law amendment or enactment, the new managing and supervision
regulation issued by the department concerned that may cause the incapability of
releasing the Loan funds or performing the intention specified in this
Agreement.

 

2.2 Loans under this Agreement shall be issued by Party A in accordance with the
following first 1):

 

1) The load funds of each period shall be transferred to Party B’ s account
mentioned above (hereinafter referred to as “Loan Account”, see Article 2.5)
after [5] business days by Party A upon the issuance of trustor’s Notice of Loan
Grant along with the foregoing conditions stipulated in 2.1 fulfilled . The
first issuance of the Loan is RMB 20,000,000.00.

 

2) Party A shall transfer the first Loan fund of RMB 20,000,000.00 to Party B’s
Loan Account in [/] business days upon the performance of release conditions
stipulated in 2.1, the issuance of irrevocable Loan IOU by Party B and the
Notice of Loan Grant by the trustor. Party A shall transfer the second Loan fund
of RMB 480,000,000.00 to Party B’s Loan Account in [5] business days after the
circumstances of the continuous performance of release conditions stipulated in
2.1, the payment of the first fund’s interest to the trust-special account, the
issuance of irrevocable “Loan IOU” to Party A and the “Notice of Loan Grant” by
the trustor.

 

2.3 If the Article 2.2 chooses 1) for the issuance, the Loan issuance date is
the day when Loan funds are actually distributed to the Loan account of Party B.
In principal, the day when the Loan funds are actually distributed to the Loan
account of Party B should be as same as the issuance date on the Loan IOU. If
inconsistent, it is subject to the issuance date on the Loan IOU. The interest
starting date under this Agreement is the Loan issuance date.

 



 -3-

Trust Loan Agreement

 

If Article 2.2 chooses 2) for the issuance, the Loan issuance date of each
installment is the day when Loan funds of this installment are actually
distributed to the Loan account of Party B. In principal, the day when the Loan
funds of each installment are actually distributed to the Loan account of Party
B should be as same as the issuance date on the corresponding Loan IOU. If
inconsistent, it is subject to the issuance date of this installment on the Loan
IOU. The interest starting date of each installment is the Loan issuance date of
this installment.

 

2.4 Once a Loan has been distributed to the Loan account of Party B, it is
deemed that Party A has issued the Loan and Party B has borrowed the Loan.

 

2.5 Under this Agreement, the Loan account that Party B receives the Trust Loan
is as follows:

 

Opening Bank: Wuhan 4 Houhu Branch of the China Construction Bank

 

Account Name: Wuhan Kingold Jewelry Co., Ltd.

 

Account No: 42050110242500000003

 

2.6 Party B shall draw the Loan in accordance with the usage plan or application
agreed or approved by Party A’s written consent. Unless the Lender agreed in
writing, the Borrower may not advance, postpone or cancel the withdrawal. During
the Loan period, without the written consent of Party A, Party B shall not
cancel the Loan account.

  

Article 3 Interest Settlement of Loan

 

3.1 The interest of each Loan fund is yielded daily from the interest starting
date specified in Article 2.3 under this Agreement in the payment of the method
of (5) as follows:

 

(1) Party B should pay Loan interest every 6 months from the interest starting
date. Interest settlement day is the corresponding day of every 6 months from
the interest starting date and the expiration date of the Loan.  Interest
payment date is the interest settlement date. If any payment day said above is
not a business day, the payment will be automatically postponed to the next
business day. The Loan is cleared with the principal and interest at maturity. 

 

Interest calculation:  Interest payable on each payment date = ∑ (principal
amount of daily loan× / %/360), the computing interval of “∑” is from the
latest interest settlement date (including) to this interest settlement date of
interest (excluding). The last computing interval is the neighboring latest
interest settlement date (including) to this interest settlement date of
interest (excluding).

 

(2) Each loan under this Agreement is calculated separately. Within [ ] business
days from the interest starting date of each loan,  [ ] % of the principal
should be paid as the first interest. The exact amount of the first interest of
each loan =  [ ] ; the rest interest of each loan is paid by Party B every  [
]  (3/6/12) months. The expiration date for interest of each loan is the
corresponding day of every [ ] (3/6/12) months from the interest starting date
and the expiration date of the loan. Interest payment date is the very interest
settlement date. The loan is cleared with the principal and interest at
maturity. If any payment day said above is not a business day, the payment will
be automatically postponed to the next business day.

 



 -4-

Trust Loan Agreement

 

The rest interest payable calculation: Interest payable of each loan on each
payment date= ∑ (principal amount of daily loan of each loan× / [ ] %/360),
the computing interval of “∑”of each loan is from the latest interest settlement
date (including) to this interest settlement date (excluding). The first
computing interval is from the interest starting date of each loan to the first
interest settlement date (including) for interest of each loan (excluding); the
last computing interval is from the neighboring latest interest settlement
date (including) to this interest settlement date (excluding) or paid-off day of
the loan (excluding).

 

(3) Loan interest should be paid by Party B every calendar season. The
expiration date for interest is the last day of every calendar season, month [ ]
day, ( month [ ] day, month [ ] day, month [ ] day, month [ ] day), and maturity
date of every loan. Interest payment date is the every interest settlement date.
The first value date is the end of every calendar season, month [ ] day. If any
payment day said above is not a business day, the payment will be automatically
postponed to the next business day.

 

Interest payable of every interest payment day = ∑ (principal amount of daily
loan× /[ ] %/360), the computing interval of “∑” is from the latest interest
settlement date (including) to this interest settlement date of interest
(excluding). The first computing interval is from the interest starting date of
each loan to the first interest settlement date (including) for interest of each
loan (excluding); the last computing interval is from the neighboring latest
interest settlement date (including) to this interest settlement date of
interest (excluding) or paid-off day of the loan (excluding).

 

(4) Within [ / ] business days from the interest starting date of each loan, 
[/] % of the principal should be paid as the first interest.
The specific amount of the first interest of each loan =  [ ]; The rest interest
of each loan is paid by Party B every calendar season. The expiration date for
interest of each loan is the last day of every calendar season month / [ ] day
(March [ ] day, June [ ] day, September [ ] day, and December [ ] day) and
the expiration date of the loan. Interest payment date is the very interest
settlement date of interest. The end of the first calendar season of the
interest starting date month September [ ] day is the first interest settlement
date of rest loan. If any payment day said above is not a business day, it will
be automatically postponed to the next business day.

 

The rest interest payable calculation: Interest payable of each loan on each
payment date = ∑ (principal amount of daily loan of each loan× / [ ] %/360),
the computing interval of “∑”of each loan is from the latest interest settlement
date (including) to this interest settlement date (excluding). The first
computing interval is from the interest starting date of each loan to the first
interest settlement date (including) for interest of each loan (excluding); the
last computing interval is from the neighboring latest interest settlement
date (including) to this interest settlement date of interest (excluding) or
paid-off day of the loan (excluding).

 

(5) Loan interest under this Agreement is computed in two ways:

 

A. The interest of the first loan and payment date:

 

The Borrower should pay a one-off payment RMB 20,500,000 as the first interest
within 3 business days from the disbursement date. The Borrower hereby confirms
that the interest of the first loan should not be limited to the actual Article
of borrowing. The first loan should not be returned as soon as the Lender
receives it. And the Borrower should not claim any advocacy about the interest
of the first loan to the Lender.

 

B. The interest of rest loan and payment date:

 

The interest of rest loan is calculated by rate 8%/2 every year, RMB 20,000,000,
and should be paid on the corresponding day of 6 months from the payment date of
interest of the first loan. If the interest payment date is not a business day,
it will be automatically postponed to the next business day.

 

For interest recovery of loan under this Agreement, Party A has the right to
send Party B a notice of interest receivable 3 business days in advance. Party B
should ensure to pay Party A interest and/or principal according to the
prescribed amount in the notice unconditionally at the appointed time.

 



 -5-

Trust Loan Agreement

 

3.2 After Party A receives the interest paid by Party B, if Party B applies in
writing for a receipt voucher provided by Party A, Party A should simply provide
Party B an interest revenue with special seal for finance according to its inner
requirements as the receipt voucher which can prove the receipt of interest paid
by Party B.

 

Article 4 Loan principal repayment

 

4.1 Unless otherwise agreed upon on this Agreement, any agreement about
repayment fund sources under any other contract with Party B as a party of it
will not affect or oppose obligations of principal and interest repayment under
this Agreement.

 

4.2 Party B should pay off the principal of loan before (including) maturity
date, loan clearing with the principal and interests. Party B should repay
principal of loan according to the following (1) way:

 

(1) One-time principal repay. Party B should pay off all loan principal before
maturity date of loan.

 

(2) On the corresponding day of months from the interest starting date, Party B
should repay Party A principal yuan, loan clearing with the principal and
interests. Party B should repay all the rest principal before maturity date of
the loan, loan clearing with the principal and interests.

 

(3) On the corresponding day of months from the interest starting date of each
loan, Party B should repay Party A principal [ ] ten thousand yuan of each loan,
loan clearing with the principal and interests. Party B should repay all the
rest principal before maturity date of the loan, loan clearing with the
principal and interests.

 

(4) On the corresponding day of months from the interest starting date of each
loan, Party B should repay Party A principal of each loan, loan clearing with
the principal and interests. Party B should repay all the rest principal before
maturity date of each loan, loan clearing with the principal and interests.

 

4.3 All the funds repaid by Party B including capital and interest payment and
penalty interest, compound interest, penalty due, compensation and all the other
money repaid to Party A under this Agreement in case of breaching by Party B,
should be transferred into the following account appointed by Party A:

 

Bank of Deposit: Beijing Jinshu Street Branch of Industrial & Commercial Bank of
China

 

Account title: National Trust Co., Ltd.

 

Account number: 0200 2914 1920 0049 921

 

4.4 If there is any prepayment by Party B according to provisions of this
Agreement, Party B should supply Party A a written application 15 days in
advance. The prepayment should be paid after Party A provides a written consent,
unless otherwise provided hereunder.

 



 -6-

Trust Loan Agreement

 

Article 5 Guarantee measures

 

5.1 The way of loan guarantee under this Agreement:

 

The Borrower Wuhan Kingold Jewelry Co., Ltd. provides pledge and mortgage
guarantees for the Trust Loan under this Agreement, and signed Pledge Contract
NT16-020-013-003 and Mortgage Contract NT 16-020-013-004 with Party A.
Particulars shall be subject to the approval regulars in the Pledge Contract
NT16-020-013-003 and Mortgage Contract NT 16-020-013-004.

 

Guarantors, Wuhan Vogue-Show Jewelry Co., Inc. and Jia Zhihong (ID No:
420102196111133118) will provide joint guaranty for Trust Loan under this
Agreement, and signed Contract of Guaranty No.16-020-013-005 and Contract of
Guaranty No. 16-020-013-006. Particulars shall be subject to the approval
regulars in the contract of guaranty.

 

5.2 Party B has the obligation to prompt the pledger, mortgager and guarantor to
sign relevant contracts of guaranty about concrete matters of this Agreement.
Guaranty issues shall be subject to the approval regulars in the contract of
guaranty.

 

5.3 In case of value decline, damage or destruction happens to the collateral,
Party A has the right to request Party B or designated third party to provide
further collateral.

 

5.4 If there are two or more than two ways of guaranty under this Agreement,
Party A has the right to choose one or some of them to implement its security
interest. And whether one or some ways Party A choose shall not impact or
exclude any other right of Party A committed in the contract of guaranty. Unless
Party A claims in writing, in any way Party A does not exercise, partially
exercise and/or delay in exercising any of its guaranty rights will not commit
abdication or partial abdication of above-mentioned right, and will not affect,
prevent or interfere with the continue of the right or exercise of any other
right.

 

Article 6 Repayment Order

 

6.1 If the total amount repaid by Party B is lower than the total amount of
payables on the term day according to this Agreement, this is the order of
payables:

 

6.1.1 Fees, compensation, penal sum according to law or this Agreement;

 

6.1.2 Default interest, compound interest;

 

6.1.3 Interest payable;

 



 -7-

Trust Loan Agreement

 

6.1.4 Principle payable.

 

6.2 If the fund repaid by Party B is insufficient for the total amount in one
order, the repayment should be paid by the actual payment order, and the
simultaneous payments should be paid according to the fund percentage.

 

Article 7 Acceleration of Maturity of Loan

 

7.1 Party B apply for prepayment according to this Agreement, Party B can
partial or total repay with Party A's written consent, unless otherwise provided
hereunder.

 

7.2 In one of the following circumstances, Party A has the right to announce
acceleration of maturity of the loan or/and terminate the loans not issued under
this Agreement. And Party A has the right to notice Party B in written to repay
in advance and repay all the owed under this Agreement, which includes but is
not limited to the loan principal, interest and other payments. And under such
conditions Party B will be deemed default, and Party A has the right to take
actions against Party B's breach.

 

7.2.1 Party B does not withdraw funds in the prescribed way or does not use the
loan funds in the way prescribed in clause 1.4 under this Agreement;

 

7.2.2 Party B does not abide by the promises, or the application documents and
formalities provided for the loan is false;

 

7.2.3 Party B suspends business passively or actively;

 

7.2.4 There are major operational errors or financial status changes that Party
A recognizes may influence the safety of the loan;

 

7.2.5  Party B receives major administrative sanctions, judicial sanctions due
to illegal business behavior;

 

7.2.6 Equity transfer that can influence the repayment capability happens to
Party B, and Party B does not notify Party A in advance or inform but does not
get Party A's written consent;

 

7.2.7 Division, merger, liquidation, reorganization, cancellation, declared
bankrupt, dissolved, or any other events that may affect the situation of Loan
security happens to Party B;

 

7.2.8 Party B does not repay on time any of the principal or interest under this
Agreement;

 

7.2.9 Party B diverts loans;

 

7.2.10 Party B commits breach of contract signed with Party A or any other third
party about other loans, credits and debts;

 



 -8-

Trust Loan Agreement

 

7.2.11 Any account Party B opened in the bank is closed, frozen, deducted or
under other enforcement measures or execution measures by law, and Party A
recognizes that has affected Party B's ability to repay;

 

7.2.12 Party B’s fund is closed, frozen, deducted by the court (the arbitration
organization) or under enforcement measures due to gross debt dispute sued
(arbitrated) by other creditors;

 

7.2.13 Party B does not subscribe trust industry security funds according to the
request of Party A;

 

7.2.14  Party B violates other clauses of this Agreement;

 

7.2.15 Other circumstances Party A recognizes as affecting the safety of the
Loan happens to Party B.

 

7.3 If Party B repays all or part of the Loan under this Agreement in advance
without the prior written consent of Party A, Party A shall be entitled to
request Party B to repay the full principal and interest of the Loan under this
Agreement.

 

7.4 If prepayment situations prescribed in clause 7.1 occur, the interest of the
prepayment shall be computed by rate according to this Agreement and calculated
by the actual survival days. The interest Party A has charged will not be
returned.

 

If situations prescribed in clause 7.2 and 7.3 occur, the interest of the Loan
is computed by the rate according to this Agreement and the interest period is
counted to the maturity date of Loan under the agreement. Party B should also
pay Party A principal, penalty interest, compound interest, liquidated damages,
compensations, etc. according to this Agreement.

 

7.5 Party B irrevocably agrees that Party A is entitled to request Party B to
repay all debts payable in advance according to the requirements of the client.
If Party A hereby announces the Loan is due in advance, Party B shall repay all
the debts under this Agreement according to the requirements of Party A.

 

Article 8 Information Disclosure

 

8.1 Party B should disclosure relevant information to Party A in time according
to the following requirements:

 

8.1.1 During Trust Loan period under this Agreement, Party B should submit the
full set of financial report of last quarter / business days before / month /
day each year; submit the full set of financial report of first half year before
/ month / day each year; submit a full set of financial statements (including
balance sheet, income statement, the cash flow statement and audit report) of
last fiscal year of public accountants audit before / month / day each year

 



 -9-

Trust Loan Agreement

 

8.1.2 If there is any changes about Party B such as change of enterprise name,
domicile, registered capital, business scope, company type, company's articles
of association, a third party capital increase and the change of equity
structure, or a significant change in terms of finance, management, a written
notice should be sent to Party A 10 working days in advance, and relevant
materials should be sent to Party A as record after the completion of the
relevant changes. If major changes happen to Party B's legal representative or
financial director, a written notice should be sent to Party A 10 working days
after the changes.

 

8.1.3 Party A is entitled to require Party B to provide the important dynamic
information of Loan funds usage at any time, and Party B should provide in time.

 

Article 9 Loan Usage Regulation

 

9.1 After the Trust Loan is paid, Party A has the right to check the usage of
the Trust Loan under this Agreement. Party B should submit written reports about
the usage of the Loan under this Agreement and corresponding certificates of
usage of the funds according to the request of Party A, which includes but is
not limited to contracts, invoices, etc.; Party A can check the usage of Loan on
spot, and Party B should actively cooperate with Party A and provide related
information according to the requirements of Party A.

 

9.2 The content Party A shall check includes but is not limited to:

 

9.2.1 Whether the use of the Loan has been changed, whether used in land
consolidation, whether invested into the securities trading, futures trading,
risk investment and other fields that laws and regulations and financial
regulations prohibit;

 

9.2.2 The operation situation and performance of Party B is good or not; whether
there is any major accident; whether involved in significant litigation that
seriously influences ability of repayment;

 

9.2.3 Other conditions that Party A recognizes need to be checked.

 

9.3 In the process of inspection, if Party A finds out Party B does not use the
Loan according to the purposes agreed upon in this Agreement, Party A has the
right to take the following actions: including but not limited to announcing the
Loan is due in advance, collecting penalty interest, requesting Party B to
correct within a time limit, etc. and requesting Party B to take liability of
breaches.

 

Article 10 The Representations and Warranties of Lender/Party A

 

10.1 The Lender is a lawfully established trust company;

 



 -10-

Trust Loan Agreement

 

10.2 All the internal authorization procedures of the Lender needed for the
signing of this Agreement has been completed. The signing of this Agreement is
done by an effective authorized representative of the Lender, and once the
contract comes into force it is legally binding on the Lender;

 

10.3 The Loan under this Agreement is granted from trust fund by the Lender
according to the regulation of the Trust Contract.

 

Article 11 The Representations and Warranties of the Borrower/Party B

 

11.1 Party B is a legal body of enterprise which is incorporated and validly
existing in the administrative department for industry and commerce in
accordance with the law. Party B holds a valid business license, has the ability
to maintain good operating conditions, has the right to operate business related
to Loan usage under this Agreement, and also has the right to sign and perform
this Agreement;

 

11.2 All the necessary authorization procedures for the signing of this
Agreement by Party B have been completed. Party B has the approval and
authorization of the transaction from the examination and approval authorities
which have such rights. The signing of this Agreement is done by an effective
authorized representative of Party B, and once the Agreement comes into force it
is legally binding on Party B;

 

11.3 All documents provided by Party B are ensured true, accurate, legal and
effective, and the submitted copies are consistent with the original;

 

11.4 The financial statements provided by Party B to Party A are based on the
current effective laws, regulations and accepted accounting principles, and
accurately reflect the real financial situation of Party B of the year;

 

11.5 The signing of this Agreement by Party B does not violate any other
agreement, administrative regulations or the articles of association made by
Party B, and has no conflict of legal or business interest with other agreements
administrative regulations or the articles of association made by Party B;

 

11.6 Party B does not conceal any situation happened or happening that may
affect the performance of the Agreement, including but not limited to:

 

(1) Serious disciplinary violations, illegal events or claims related to its
main leader/master;

 

(2) The major events of default under any other contract;

 

(3) The debt, contingent liabilities, or provided guarantee, mortgage guarantee
to a third person;

 

(4) Significant pending litigation, arbitration cases;

 



 -11-

Trust Loan Agreement

 

(5) Other events that may seriously affect its financial position and solvency;

 

11.7 Party B approves that Party A checks its credit status via credit database
established under the approval of The People’s Bank of China and the competent
department of credit investigation or related organizations or departments. And
Party B also approves that Party A provides its information for credit database
established under the approval of The People’s Bank of China and the competent
department of credit investigation; Party B agrees that Party A can reasonably
use and disclose the information of Party B for business need;

 

11.8 The above representations and warranties are effective before all debts
owed under this Agreement are completed.

 

Article 12 The Rights and Obligations of Party A

 

12.1 Shall have the right to require Party B to provide all the information
related to the Loan;

 

12.2 Should abide by the contract, grant the Trust Loan to the Borrower
according to the agreed time limit, the amount and interest rate (unless the
delay is caused by the Borrower);

 

12.3 Shall have the right to request Party B to fully repay the Loan principal
and interest on schedule;

 

12.4 Shall have the right to know the production and business operation,
financial activities and operating and repayment plan of Party B;

 

12.5 Shall have the right to supervise the Borrower to use Loan under this
Agreement, supervise and inspect the capital usage, business development and
company management of the Borrower, require the Borrower provides explanation
for related problems, and require the Borrower to correct the use from defaults
that exist in the capital usage; shall have the right to take the necessary
legal, economic, administrative and other means to safeguard the legitimate
rights and interests of itself once the Borrower escapes from the Lender’s
supervision, does not pay principal and interest, or commit other breaches;

 

12.6 Shall have the right to require Party B to repay Loan in advance or stop
paying the Loan according to the requirements of this Agreement;

 

12.7 Once property right transfer, system change, creditor's rights and debts
transfer or other behaviors that may affect the Loan security happens to Party
B, Party A has the right to require Party B to pay off the principal and
interest of Loan and other related fees under this Agreement immediately, or
transfer all the debt under this Agreement to an assignee which is accepted by
Party A, or provide new security measures accepted by Party A;

 



 -12-

Trust Loan Agreement

 

12.8 If the Borrower fails to repay the principal and interest of Loan or other
payments on schedule according to this Agreement, Party A has the right to
exercise its guarantee rights;

 

12.9 Shall have the right to transfer the Loan under this Agreement to a third
party at any time according to the instructions of the client;

 

12.10 Shall keep Party B's debt, financial, production, operating situation
confidential, but the ones that are required disclosure according to laws,
administrative regulations, rules or national reserves are excepted;

 

12.11 During the safekeeping period of the pledge of the client, the dynamic
loan-to-value ratio shall be controlled within 75%. If the market price of the
pledge falls by 5% within the investment period, Party A shall have the right to
require Party B to cover positions immediately or to repay part of the Loan to
meet the 75% dynamic loan-to-value ratio. If Party B fails to cover on or repay
the Loan within a prescribed period of time, Party A has the right to terminate
the contract in advance or dispose the pledge;

 

12.12 Party B should make quality insurance for the pledge. The insurance clause
shall be determined via negotiation between Party A and Party B. Two months
before the expiry of the insurance, Party B should make renewal insurance for
the pledge. If Party B fails to make the renewal insurance in time, it will be
deemed defaulted and Party A shall have the right to terminate the contract in
advance and require Party B to repay the principal and interest.

 

12.13 Performing other rights and obligations according to the laws and
regulations and other clauses of this Agreement.

 

Article 13 The Rights and Obligations of Party B

 

13.1 Party B is entitled to withdraw and use all the Loan in accordance with
this Agreement;

 

13.2 Party B Shall provide documents and materials required by Party A and
cooperate with Party A to perform loan investigation, examination and inspection
as well as payment administration for loan fund and after-loan administration;

 

13.3 Party B shall accept the supervision and inspection of Party A on the usage
of Loan fund, related business production and operation and its financial
activities;

 

13.4 The Borrower shall spend the loan fund under this Agreement on items
pursuant to this Agreement and no unwarranted diversion of fund is allowed. The
Borrower shall promise to spend acquired fund on fields that adhere to the laws
and regulations and are consistent with the policy orientation for industries
instead of on fields that are prohibited by laws of China or are strictly
restricted by recent macro-control policies of China. The means of capital
employing shall not violate other laws and regulations and provisions of
national policies and the introduction of loan fund spending and payment
document shall be submitted faithfully;

 



 -13-

Trust Loan Agreement

 

13.5 The principal and interests of Loan shall be paid in full and in due course
in accordance with the Agreement;

 

13.6 All or partial transference of debt under this Agreement to a third party
shall be subject to the prior written approval of Party A;

 

13.7 The transference and other treatments of the operational assets by the
Borrower, which occupies over 30% of the total assets listed in recent financial
reports, shall be subject to the prior written approval of the Lender;

 

13.8 Where the change of property rights and mechanism change are involved
(including but not just confined to merger, division, reorganization, shares
transference, assets reduction and other aspects), the Borrower shall submit
relevant changing plans to the Lender for written approval at least 15 working
days in advance, given that the Borrowers are subject to the listed company who
are entitled to expose information, the Borrowers shall not perform above
actions. Above change plans shall not damage the legal rights and interests of
the Lender pursuant to this Agreement;

 

13.9 The transference, pledge, offset or other treatment of its major creditor’s
right to a third party (the debt capital is larger than or equal to RMB
10,000,000), by the Borrower shall be subject to the prior written agreement of
the Lender;

 

13.10 The Borrower shall not sign any agreements or documents that may damage
the interests of the Lender or perform any activities that may damage the
interests of the Lender;

 

13.11 The Borrower shall cooperate with the Lender to acknowledge and inspect
the usage status of Loan fund ,the development of loan business, major business
operation of the company and other business affairs and are obliged to provide
relevant materials for the Lender;

 

13.12 The Borrower shall cooperate with Lender with respect to credit rating and
credit investigation on Borrower himself and shall offer relevant authentic
materials as the requirement of the Lender;

 

13.13 Where the accumulative capital guaranteed by the Borrower for a third
party exceeds 50% of the net assets listed in recent annual financial report,
prior written approval by the Lender shall be applied;

 

13.14 If the guarantee capability of the guarantor declines so much that affect
the Loan security, the Borrower shall issue notice to the Lender in time and pay
the security bonds in full within the term required by the Lender;

 



 -14-

Trust Loan Agreement

 

13.15 If the value of the guaranty declines so much that affect the security of
the Loan, the Borrower shall issue notice to the Lender and take necessary
measures as required by the Lender;

 

13.16 Where the net profit after tax in relevant accounting year is zero or
minus, or net profit after tax is not enough to compensate for accumulative loss
of previous accounting year, or profit before tax that is not used to pay the
principal, interests, and costs of this accounting year, or profit before tax is
not enough to pay the principal, the interests and the costs of next term in
full, the Borrower shall not distribute share interests and bonus to
shareholders in any form;

 

13.17 Within the term of validity of this Agreement, if the Borrower is forced
to stop production, close business temporarily, cancel registration, revoke
business license, or the legal representatives or main principal take part in
illegal activities or get involved in major litigious activities, or its
business production and operation is subject to serious predicament or
deteriorating financials, the Lender shall be issued written notice and put the
full payment of the debt and guaranty into practice pursuant to this Agreement
as required by the Lender;

 

13.18 The Party B shall perform other rights and obligations pursuant to the
relevant laws and regulations and the provisions of this Agreement.

 

Article 14 Term of Cost

 

14.1 The Party B shall be responsible for the payment of reasonable expenses
pursuant to this Agreement, including but not just confined to the cost of
notarization, authentication, appraisal, registration and other costs.

 

14.2 If the Party B is unable to pay back the principal and interests of the
Loan, which leads to the cost generated by the collection of debt by Party A
including but not confined to the expenses for public notice, delivery and
authentication, attorney fee, court cost, travel expenditure, appraisal fee,
auction fee, property security fee, mandatory execution fee, and other cost
spent to actualize the creditor’s right, the Party B shall be responsible for
all above fees.

 

Article 15 The Default Incidents and the Liability of the Lender for Default

 

15.1 If the Lender violates the provisions of the contract without any justified
reasons, the Borrower has right to require the Lender to correct its behaviors
within limited terms. The Borrower has right to claim compensation for its loss
caused by such default.

 

15.2 Where the Lender’s incapability of issuing the Loan is caused by the
unavailability of established trust and is at request of supervision department,
the Lender shall not be liable to any default.

 



 -15-

Trust Loan Agreement

 

Article 16 The Default Incidents and the Liability of the Lender for Default

 

16.1 The default incidents of Borrower include

 

(1) The Borrower fails to provide true, integral, and validate financial report,
information business production and operation state and other relevant
materials;

 

(2) The Borrower fails to use the Loan according to agreed usage;

 

(3) The Borrower fails to pay back the principal and interests within agreed
terms;

 

(4) The Borrower refuses or inhibits the Lender to supervise and inspect the
spending state of loan fund;

 

(5)The Borrower transfer assets and secretly withdraw funds to evade debts;

 

(6)The operation and financial sate of the Borrower continues to deteriorate, or
the Borrower gets involved in major litigation or arbitration procedure and
other legal conflicts, which have or may affect or damage the rights and
interests of the Lender pursuant to this Agreement;

 

(7) Other debts of the Borrower have already or may affect or damage its
capability of fulfilling its liabilities for the Lender under this Agreement;

 

(8) Within the term of validity, the Borrower changes the business pattern and
the operation mechanism including contracting, lease, merger, joint capital,
division, joint operation, and shareholding reform, which have already or may
affect the interests of the Lender pursuant to this Agreement;

 

(9) Violates the Representations and Warranties of the Borrower;

 

(10) Following accidents happen to guaranty, which endanger the security of the
creditors’ right under this Agreement: (i) the value of guaranty declines
obviously; (ii) the guaranty is seal up, detained, auctioned, supervised by
administrative authority or involved in ownership conflict; (iii) the pledger
violates any agreement of the pledge contract or any fault, mistakes, and
omission exist in the guaranteed matters; (iv) other situations that endanger
the actualization of the warranty of guarantors;

 

(11) The guaranty (all or part) is not established, has not come into effect and
is void, revoked or dismissed, the guarantor violates or clearly express or
express with its behavior not to perform any guarantee liability, the value of
guaranty declines and other situations that endangers the security of creditor’s
right pursuant to this Agreement;

 



 -16-

Trust Loan Agreement

 

(12) Where pledge used as guaranty, if the dynamic pledge rate is over 75%, and
the Borrower fails to compensate or pay back the borrowings in time;

 

(13) With respect to the pledge as guaranty, the Borrower fails to insure as
required or fails to renew insurance before the expiration date of the
insurance;

 

(14) Other situations that affect the actualization of creditors’ right on part
of the Lender;

 

(15) The Lender fails to subscribe the security fund of trust institution in
accordance with the requirement of the Lender;

 

(16) The Borrower violates other agreement of the contract.

 

16.2 If the Borrower fails to issue Loan IOU and submit other materials required
by the Lender to apply for loan issuance, the Borrower shall pay RMB 50,000 as
compensation to the Lender before the termination of this Agreement.

 

16.3 If any defaults listed in Article 16.1 occur, the Lender has the right to
exercise following one or several actions:

 

(1)Stopping issuing Loan, claiming that all or part of its Loan become due and
requiring the Borrower pay back all the principals pursuant to this Agreement
and interests of the Loan calculated in light of the agreed interests rate and
Loan term in accordance with the contract;

 

(2)If any situations listed in above (2) and (3) in Article 16.1 happens to
Borrower, the Lender has the right to claim default penalty in accordance with
0.1% of all the loan fund;

 

(3)If the Borrower fails to pay the principal and interests of Trust Loan
(including the principal and interests of Loan claimed by the Lender who
advances the expiration date of all or part of the Loan) in full before the due
date, the Lender has the right to require Borrower to pay in full in limited
term; if the Borrower fails to pay the principal and interests required to be
paid in limited term, the Lender has the right to charge penalty interests per
day in accordance with the penalty interests rate (the real annual interests
rate of this Loan has risen by 50%, that is, the overdue penalty interests rate
=the real annual interests rate of this Loan in overdue date × 150%) since the
overdue date until the full payment of the trust principal and interests; As for
the interests that is required to be paid in accordance with this Agreement, the
Lender may charge interests in overdue date in accordance with the interests
rate that has risen by 50% than previous interest rate until the interests is
paid in full.

 



 -17-

Trust Loan Agreement

 

(4)If the Borrower diverts and embezzles the Loan under this Agreement, the
Lender has the right to withdraw all the Trust Loan in advance, and has the
right to charge penalty interests per day for the principal and interests of
Trust Loan in accordance with the penalty interests rate (the real annual
interests rate of this Loan has risen by 100%, that is, the diversion penalty
interests = the real annual interests of Loan in diversion date × 200%) since
the date of diversion until the date of full payment of Trust Loan principal and
interests. If the diversion of Loan fund and late payment of principal and
interests of Loan pursuant to this Agreement all happen to Borrowers, the
Borrower shall be charged with higher penalty interests instead of being imposed
on together.

 

(5)The Lender requires the Borrower to correct its default in limited term.

 

(6)The Lender may exercise the power of guarantee.

 

16.4 If the litigation and arbitration is caused by the Borrower, the Borrower
shall be responsible for the expenses spent by the Lender on litigation and
arbitration as well as the employment of attorney;

 

16.5 If the default penalty charged by the Lender in accordance with proceeding
agreement is not enough to compensate for the damage loss of the
Lender(including the direct and indirect loss), the Lender has the right to
claim damage loss to the Borrower.

 

Article 17 Tolerance and the Divisibility of the Clause

 

17.1 Within the validity period of the contract, any tolerance, grace or delay
in the exercise and not exercising rights under the contract given by the Lender
to the Borrower for any default of the Borrower, is without prejudice to and
does not affect or restrict the Lender to enjoy all interests that are in
accordance with the provisions of this Agreement and relevant laws. It shall not
be deemed as a permission given by the Lender for any default and it shall not
be deemed as that the Lender has given up to take legal actions in respect of
any default, while it shall not be also regarded as that the Lender has given up
rights and interests under this Agreement, and it shall not affect the Borrower
to bear any obligation under this Agreement.

 

17.2 The rights, benefits and remedies as agreed upon in this Agreement are
cumulative and may be exercised at the same time or separately. It will also not
exclude any other rights, interests and remedies prescribed by law.

 

17.3 If any provisions of this Agreement declared invalid, the validity of any
others will not be affected.

 

Article 18 Confidentiality

 

18.1 The two parties shall be responsible for the confidentiality of this
Agreement and the matters relating to it. Without the written consent of the
opposite party, either party shall not disclose any of the relevant matters of
this Agreement to any other person unrelated to it. But disclosures of the
following circumstances are exceptional:

 



 -18-

Trust Loan Agreement

 

1) The Lender, performing the information disclosure obligation prescribed by
laws or trust documents, discloses the information to the clients and the
beneficiary.

 

2) Disclose the information to auditors, lawyers and other staff members
commissioned in the normal business, with the premise that such staff must bear
the confidentiality obligations of information related to this Agreement and
obtained in the above work.

 

3) The information and documents can be obtained by public ways or the
disclosure of the information is required by laws and regulations.

 

4) Disclose the information related to the contract to the court or in
accordance with the requirements of the disclosure procedure or similar
procedure, or in accordance with the legal procedures adopted.

 

5) Disclose the information to the financial regulatory agencies according to
their requirements.

 

6) Disclose the information to assignees or potential transferees as a result of
the Lender's disposal of the Loan.

 

18.2 The provisions of this article shall be still effective after the
termination of this Agreement.

 

Article 19 Change, Dissolution and Termination of the Agreement

 

19.1 Except as otherwise agreed upon in this Agreement, either party must not
unilaterally modify or terminate the Agreement after it being in force.
Modifications or changes to the contract must be agreed upon by both the Lender
and the Borrower and a written agreement shall be reached.

 

19.2 The Borrower hereby agrees that the Lender has the right to transfer all or
part of the rights under this Agreement to a third party without the consent of
the Borrower, but the Lender shall notify the Borrower of the above assignment
in a timely manner. Without the written consent of the Lender, the Borrower
shall not transfer obligations under this Agreement to a third party.

 

19.3 If the changes of national laws, regulations, rules or policies result in
all or part of the terms of the contract no longer meeting their requirements,
both the Lender and the Borrower shall make timely consultation and amend the
relevant provisions as soon as possible.

 

19.4 Due to force majeure, the two parties who cannot perform the agreement
shall notify the other party in time and take effective measures to prevent
loss. The party suffering from the force majeure shall provide details to the
other party and proof documents issued by the relevant government departments
about the occurrence and influence in 15 business days after the incident. The
two parties should promptly negotiate to find a solution.

 



 -19-

Trust Loan Agreement

 

19.5 When the trust is not established, the Lender has the right to terminate
this Agreement and has no need to assume responsibility for the breach of the
contract. If the trust does not set up because that the Borrower does not
provide relevant pre Loan review information timely, the guarantor does not
handle the relevant security procedures in time and other reasons, the Lender
has the right to require the Borrower and the guarantor to bear the damage
compensation.

 

Article 20 Notification

 

20.1 Notification and Delivery

 

20.1.1 Notice or other correspondence sent by either party to the opposite party
(hereinafter referred to as the "correspondence") should be sent out by hand
delivery, courier, registered letter or fax according to the contact of the
opposite party recorded on the contract. The delivery goes into force under the
following conditions:

 

1) Delivered by hand, the delivery date is deemed to be served.

 

2) Issued by courier or registered letter, the date of receipt of the recipient
is deemed to be served.

 

3) If the recipient did not sign or rejected, the date of the third working days
counting from the date recorded on the sending document or on the registered
mail receipt is deemed to be served. The sending document or the registered mail
receipt is held by the party who has sent the notice.

 

4) Issued by fax, the confirmation of receipt sent by the sending party after
receiving the fax is deemed to be served.

 

5) Using the above several ways at the same time, the fastest that reaches to
the receiver is deemed to be the standard.

 

20.1.2 The contacts confirmed by the two sides are as follows:

 

Party A: The National Trust Co., Ltd.

 

Contacts: Zhang Lei

 

Address: No. 1, No. 18 yard, An Wai West Riverside Road, Dongcheng District,
Beijing

 

Postal Code: 100011

 



 -20-

Trust Loan Agreement

 

Telephone: 029-86265402

 

Fax: 029-86265402

 

Party B: Wuhan Kingold Jewelry Co., Ltd.

 

Contacts: Huang Yi

 

Address: Te No. 15, the River Economic Development Zone, Wuhan

 

Postal Code: 430023

 

Telephone: 027-65694977

 

Fax: 027-65694977

 

20.1.3 If the contact information (including contact or contact method) stated
in this Agreement has changed, the changed party shall notify the other party in
writing within 5 days after the change.

 

Article 21 Applicable Law and Dispute Resolution

 

21.1 Matters, including conclusion, effectiveness, performance, interpretation,
amendment and termination of the contract, shall apply to laws of the People’s
Republic of China (for the purpose of the Agreement, not including laws of the
Hong Kong Special Administrative Region, the Macao Special Administrative Region
and Taiwan region).

 

21.2 The two parties shall consult or mediate disputes aroused in the
performance of this Agreement. While if negotiation or mediation fails, legal
proceedings shall be instituted to the people's court with jurisdiction in this
Agreement signing region.

 

21.3 In the course of the proceedings, the two parties shall continue to perform
the obligations of other parts in addition to the matters that are disputed by
them.

 

Article 22 Effective Conditions and Failure Conditions of the Loan Contract

 

22.1 This Agreement comes into force from the day when it is signed or sealed by
the legal representative of Party A and Party B or signed by the authorized
representative, and also stamped with the seal of both parties;

 

22.2 This Agreement shall lose effectiveness when satisfies one of the following
conditions:

 

22.1.1 Party B has settled completely all the principal and interest and other
expenses under the contract.

 

22.1.2 Party A decides to terminate the contract with the instructions of the
principal, which shall also be in accordance with the conditions of the
contract;

 



 -21-

Trust Loan Agreement

 

Article 23 Other Matters Stipulated by Party A and Party B

 

23.1 According to the Administrative Measures of the Trust Industry Security
Fund made by the China Banking Regulatory Commission and related regulatory
policies, Party B shall entrust Party A to subscribe trust industry security
fund. Party B should sign the subscription agreement of the trust industry
security fund according to the requirements of Party A on the day of signing
this Agreement. Party B shall subscribe the Fund with fully amount, timely and
also according to the contract. The subscription amount is 1% of the Loan funds
that Party A has paid to Party B.

 

23.2 Matters, uncovered in this Agreement, shall be negotiated by both the
Lender and the Borrower, or shall be performed according to the provisions of
relevant laws and regulations of the state. If no provision has been made, the
two parties may reach a written supplementary agreement annex to this Agreement,
which shall have the same legal effect as this Agreement.

 

23.3 This Agreement is in 8 copies. Both sides of Party A and Party B hold 2
copies separately, and the remaining copies shall be used for handling related
procedures, with each copy having the same legal effect.

 

Special Notice: All the terms and conditions of this Agreement have been fully
negotiated by both parties. Texts in print have equal effect to Texts in
handwritten. The Borrower shall ensure that full attention has been paid to the
clause under this Agreement which exempts and restricts the responsibility of
the Lender and which agrees on obligations of the Borrower, and there is no
objection to the understandings of all the terms and conditions of this
Agreement.

 

(There is no text below)

 

 -22-

Trust Loan Agreement

 

 

(This is signature page with number "NT 16-020-013-002" of the "Trust Loan
Agreement", no text)

 

Party A:  Wuhan Kingold Jewelry Co., Ltd. Party B: The National Trust Ltd. Legal
representative: Legal representative: Or Authorized representative (signature or
seal): Or Authorized representative (signature or seal): Signing date: April 26,
2016   Place of signing: [Chaoyang District, Beijing]  

 

 

 -23-



